DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
3.	Claims 1-29 are objected to because of the following informalities: 
• 	In line 12 of claim 1: “… the first vertex; …” should be changed to --… the first vertex, …--; 
In line 14 of claim 1: “… a same first length; …” should be changed to --… a same first length, …--; 
• 	In line 16 of claim 1: “… an adjacent first pixel; …” should be changed to --… an adjacent first pixel, …--; 
• 	In lines 17-18 of claim 1: “… has a larger area than that of the first pixel and that of the third pixel; and …” should be changed to --… has a larger area than the first pixel and the third pixel, and …--; 
• 	In line 20 of claim 1: “… along its long axis …” should be changed to --… along long axis …--; 
• 	In lines 20-21 of claim 1: “… along its short axis …” should be changed to --… along short axis …--; 
• 	In lines 1-2 of claim 5 and lines 1-2 of claim 9: “… that of the first pixel …” should be changed to --… the first pixel …--;
•  	In line 11 of claim 11: “… the third color of light; …” should be changed to - -… the third color of light, …--. 
• 	In line 16 of claim 11: “… the virtual square; …” should be changed to --… the virtual square; and …--; 
• 	In line 19 of claim 11: “… the first vertex; …” should be changed to --… the first vertex, …--; 
• 	In line 22 of claim 11: “… a same first length; …” should be changed to --… a same first length, …--; 
• 	In line 24 of claim 11: “… the first pixels; …” should be changed to -- … the first pixels, …--; 
• 	In lines 25-26 of claim 11: “… has a larger area than that of the first pixel and that of the third pixel; and …” should be changed to --… has a larger area than the first pixel and the third pixel, and …--; 
• 	In line 28 of claim 11: “… along its long axis …” should be changed to --… along long axis …--; 
• 	In line 29 of claim 11: “… along its short axis …” should be changed to --… along short axis …--; and 
• 	In line 2 of claim 23 and line 2 of claim 28: “… that of the one of the first pixels …” should be changed to --… the one of the first pixels …--.  
Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created 
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-2 and 7 are rejected on the ground of nonstatutory double patenting 
as being unpatentable over claims 1, 20, 8, and 21 of U.S. Patent No. US 9,818,803 B2 in view of Phan (U.S. Patent No. US 7,215,347 B2).

The following is comparing claim 1 of this application with claim 1 of U.S. Patent No. US 9,818,803 B2.
Claim 1 of this application
Claim 1 of U.S. Patent No. US 9,818,803 B2
An organic light emitting diode (OLED) display, comprising:
 A pixel arrangement structure of an organic light emitting diode (OLED) display, comprising:
a plurality of individually addressable pixels for displaying an image, the individually addressable pixels being minimum addressable units of the OLED display and comprising:
a plurality of pixels for displaying an image on the OLED display and comprising:
a first pixel comprising an organic emission layer for emitting a first color of light and having a center coinciding with a center of a virtual square; 

a first pixel having a center coinciding with a center of a virtual square; 
a second pixel comprising an organic emission layer for emitting a second color of light and separated from the first pixel, the second pixel overlapping with a first vertex of the virtual square; and 

a second pixel separated from the first pixel and having a center at a first vertex of the virtual square;

another first pixel on a line defined bb the center of the virtual square and the first vertex, the first pixel, the second pixel, and the other first pixel being consecutive pixels on the line from among the plurality of pixels; and 
a third pixel comprising an organic emission layer for emitting a third color of light and 

separated from the first pixel and the second pixel, the third pixel overlapping with a second vertex of the virtual square adjacent to the first vertex; 
wherein the first pixel is configured to emit green light.


a third pixel separated from the first pixel and the second pixel, and having a center at a second vertex neighboring the first vertex of the virtual square, 
wherein a shortest distance between the first pixel and the second pixel as well as a shortest distance between the first pixel and the third pixel is a same first length; 

wherein the first length is smaller than a shortest distance between the first pixel and an adjacent first pixel;  

wherein the second pixel has a larger area than that of the first pixel and that of the third pixel; and 
wherein the second pixel has a larger area than that of the third pixel, and
wherein the first pixel has a convex shape such that a line bisecting the first pixel along its long axis has a greater length than a line bisecting the first pixel along its short axis.



Claim 1 of U.S. Patent No. US 9,818,803 B2 anticipates claim 1 of the instant application except for the limitations “the individually addressable pixels being minimum addressable units of the OLED display [and comprising:] a first pixel comprising an organic emission layer for emitting a first color of light; a first pixel comprising an organic emission layer for emitting a first color of light; a second pixel comprising an organic emission layer for emitting a second color of light; wherein a shortest distance between the first pixel and the second pixel as well as a shortest distance between the first pixel and the third pixel is a same first length; 
wherein the first length is smaller than a shortest distance between the first pixel and an adjacent first pixel; wherein the second pixel has a larger area than that of the first pixel; and wherein the first pixel has a convex shape such that a line bisecting the first pixel along its long axis has a greater length than a line bisecting the first pixel along its short axis.”
Phan (Figs. 1-12) teaches 
the individually addressable pixels being minimum addressable units of the OLED display (the pixels generally consist of so-called dots representing the three basic colors red, green and blue; col. 1, lines 49-51) [and comprising:]
a first pixel (a green dot) comprising an organic emission layer for emitting a first color (a green color) of light (Figs. 9.8 and 11b); 
a second pixel (a blue dot) comprising an organic emission layer for emitting a second color (a blue color) of light; 
wherein a shortest distance between the first pixel (the green dot) and the second pixel (the blue dot) as well as a shortest distance between the first pixel (the green dot) and the third pixel (the red dot) is a same first length (a width of a gap) (Fig. 11b); 
wherein the first length (the width of the gap) is smaller than a shortest distance (a diagonal of the crossing gaps) between the first pixel (the green dot) and an adjacent first pixel (the bottom, left green dot) (Fig. 11b); 
wherein the second pixel (the blue dot) has a larger area than that of the first pixel (the green dot) and that of the third pixel (the red dot) (Fig. 11b); and 
wherein the first pixel (the green dot) has a convex shape such that a line bisecting the first pixel along its long axis (a horizontal axis) has a greater length than a line bisecting the first pixel along its short axis (a vertical axis) (Fig. 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in an organic light emitting diode display of U.S. Patent No. US 9,818,803 B2 because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

Claims 2 and 7 are similarly rejected over claims 20 and 8 of U.S. Patent No. US 9,818,803 B2 in view of Phan.

This is a nonstatutory double patenting rejection.

6.	Claims 1-29 are provisionally rejected on the ground of nonstatutory double 
patenting as being unpatentable over claims 1, 1-10, 14, 14, 15-16, 11-13, 10, 18, 19, 19, 20-22, 23, 23, and 24-25 of copending Application No. 17/808,982 (reference application). 

The following is an example for comparing claim 1 of this application with claim 1 of Application No. 17/808,982.
Claim 1 of this application
Claim 1 of Application No. 17/808,982  
 An organic light emitting diode (OLED) display, comprising:
An organic light emitting diode (OLED) display, comprising:
a plurality of individually addressable pixels for displaying an image, the individually addressable pixels being minimum addressable units of the OLED display and comprising: 
a plurality of individually addressable pixels for displaying an image, the individually addressable pixels being minimum addressable units of the OLED display and comprising:
a first pixel comprising an organic emission layer for emitting a first color of light and having a center coinciding with a center of a virtual square; 

a second pixel comprising an organic emission layer for emitting a second color of light and separated from the first pixel, the second pixel overlapping with a first vertex of the virtual square; and 

a third pixel comprising an organic emission layer for emitting a third color of light and separated from the first pixel and the second pixel, the third pixel overlapping with a second vertex of the virtual square adjacent to the first vertex;
a plurality of green pixels comprising an organic emission layer for emitting green light;



a plurality of blue pixels comprising an organic emission layer for emitting blue light; and 





a plurality of red pixels comprising an organic emission layer for emitting red light; 





wherein each of the red pixels, the blue pixels, and the green pixels are spaced apart from each other;

wherein a first one of the green pixels has a center coinciding with a center of a virtual square, each vertex of the virtual square coinciding with a center of a different one of the green pixels and each edge of the virtual square passing through three consecutive green pixels;

wherein at least two of the blue pixels and at least two of the red pixels are located within the boundaries of the virtual square;
wherein a short distance between the first pixel and the second pixel as well as a shortest distance between the first pixel and the third pixel is a same length;  
wherein a shortest distance between the first green pixel and one of the at least two blue pixels within the virtual square as well as a shortest distance between the first green pixel and one of the at least two red pixels within the virtual square is a same first length; 
wherein the first length is smaller than a shortest distance between the first pixel and an adjacent first pixel; 
wherein the first length is smaller than a shortest distance between the first green pixel and an adjacent one of the green pixels;
wherein the second pixel has a larger area than that of the first pixel and that of the third pixel; and 
wherein each of the at least two blue pixels has a larger area than each of the at least two red pixels; 

wherein each of the at least two blue pixels has a larger area than that of the first green pixel; and
wherein the first pixel has a convex  shape such that a line bisecting the first pixel along its long axis has a greater length than a line bisecting the first pixel along its short axis.
wherein the first green pixel has a convex shape such that a line bisecting the first pixel along its long axis has a greater length than a line bisecting the first pixel along its short axis.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is broader than claim 1 of Application No. 17/808.982.
Claims 2-26 are similarly rejected over claims 1-10, 14, 14, 15-16, 11-13, 10, 18, 19, 19, 20-22, 23, 23, and 24-25 of copending Application No. 17/808,982.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 
first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification discloses “disposition process using a fine metal mask to form the green, blue, and red organic light emission layers respectively included in the first pixels 100, the second pixels 200, and the third pixels 300” ([0063], [0071], [0076], [0081], [0085 and [00105]), but the specification does not disclose the order of forming the first pixels, the second pixels, and the third pixels claimed in claims 16-18.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan.

As to claim 1, Phan (Figs. 1-12) teaches an organic light emitting diode (OLED) display (Organic Light Emitting Diode (OLED) display; col. 1, lines 21-22), comprising:
a plurality of individually addressable pixels for displaying an image, the individually addressable pixels being minimum addressable units of the OLED display (the pixels generally consist of so-called dots representing the three basic colors red, green and blue; col. 1, lines 49-51) and comprising:
a first pixel (a green dot) comprising an organic emission layer for emitting a first color (a green color) of light and having a center coinciding with a center of a virtual square (a virtual square with two neighboring blue dots and two neighboring red dots) (Figs. 9.8 and 11b); 
a second pixel (a blue dot) comprising an organic emission layer for emitting a second color (a blue color) of light and separated from the first pixel (the green dot), the second pixel (the blue dot) overlapping with a first vertex (the center of the top, left blue dot; Fig. 11b) of the virtual square (Figs. 9.8 and 11b); and 
a third pixel (a red dot) comprising an organic emission layer for emitting a third color (a red color) of light and separated from the first pixel (the green dot) and the second pixel (the blue dot), the third pixel (the red dot) overlapping with a second vertex (the center of the bottom, right dot; Fig. 11b) of the virtual square adjacent to the first vertex (the center of the top, left blue dot; Fig. 11b) (Figs. 9.8 and 11b); 
wherein a shortest distance between the first pixel (the green dot) and the second pixel (the blue dot) as well as a shortest distance between the first pixel (the green dot) and the third pixel (the red dot) is a same first length (a width of a gap) (Fig. 11b); 
wherein the first length (the width of the gap) is smaller than a shortest distance (a diagonal of the crossing gaps) between the first pixel (the green dot) and an adjacent first pixel (the bottom, left green dot) (Fig. 11b); 
wherein the second pixel (the blue dot) has a larger area than that of the first pixel (the green dot) and that of the third pixel (the red dot) (Fig. 11b); and 
wherein the first pixel (the green dot) has a convex shape such that a line bisecting the first pixel along its long axis (a horizontal axis) has a greater length than a line bisecting the first pixel along its short axis (a vertical axis) (Fig. 11b).

As to claim 2, Phan teaches 
wherein the first pixel (the green dot) includes an organic emission layer for emitting green light (green light), the second pixel (the blue dot) includes an organic emission layer for emitting blue light (blue light), and the third pixel (the red dot) includes an organic emission layer for emitting red light (red light) (Fig. 11b).

As to claim 3, Phan teaches 
wherein the first length (the width of the gap) is smaller than a shortest distance (a diagonal of the crossing gaps) between the second pixel (the blue dot) and the third pixel (the red dot) (Fig. 11b).

As to claim 4, Phan teaches 
wherein the first pixel (the green dot) has a different shape than each of the second pixel (the blue dot) and the third pixel (the red dot) (Fig. 11b). 

As to claim 6, Phan teaches 
wherein the second pixel (the blue dot) and the third pixel (the red dot) are four-sided polygons (Fig. 11b). 

Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 11-13, 15, 19-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (U.S. Pub. No. US 2014/0191202 A1) in view of Phan.

As to claim 11, Shim (Figs. 1-8) teaches a method for manufacturing an organic light emitting diode (OLED) display (making three sub-pixel regions that each have a top emission OLED micro-cavity structure; (Figs. 8A8O), comprising: 
depositing, using a fine metal mask, organic light-emitting material configured to emit a first color of light (a green emissive layer 752 can be highly defined using an evaporation deposition technique with a fine metal mask; [0080], lines 11-4; Fig. 8N); 
forming a plurality of first pixels to emit the first color of light (a green subpixel region G) (Figs. 8N-8O); 
depositing, using a fine metal mask, organic light-emitting material configured to emit a second color of light (a blue emissive layer 753 can be highly defined using an evaporation deposition technique with a fine metal mask; [0080], lines 11-4; Fig. 8N); 
forming a plurality of second pixels to emit the second color of light (a blue subpixel region B) (Figs. 8N-8O); 
depositing, using a fine metal mask, organic light-emitting material configured to emit a third color of light (a red emissive layer 751 can be highly defined using an evaporation deposition technique with a fine metal mask; [0080], lines 11-4; Fig. 8N); and 
forming a plurality of third pixels to emit the third color of light (a red subpixel region R) (Figs. 8N-8O).
Shim does not expressly teach wherein: the first pixels, the second pixels, and the third pixels are individually addressable pixels for displaying an image, the individually addressable pixels being minimum addressable units of the OLED display; one of the first pixels having a center coinciding with a center of a virtual square; one of the second pixels separated from the one of the first pixels and overlapping with a first vertex of the virtual square; one of the third pixels separated from the one of the first pixels and the one of the second pixels and overlapping with a second vertex of the virtual square adjacent to the first vertex, wherein a shortest distance between the one of the first pixels and the one of the second pixels as well as a shortest distance between the one of the first pixels and the one of the third pixels is a same first length; wherein the first length is smaller than a shortest distance between the one of the first pixels and an adjacent one of the first pixels; wherein the one of the second pixels has a larger area than that of the one of the first pixels and that of the one of the third pixels; and wherein the one of the first pixels has a convex shape such that a line bisecting the one of the first pixels along its long axis has a greater length than a line bisecting the one of the first pixels along its short axis.
Phan (Figs. 1-12) teaches wherein: 
the first pixels (the green dots), the second pixels (the blue dots), and the third pixels (the red dots) are individually addressable pixels for displaying an image, the individually addressable pixels being minimum addressable units of the OLED display (the pixels generally consist of so-called dots representing the three basic colors red, green and blue; col. 1, lines 49-51):
one of the first pixels (the green dots) having a center coinciding with a center of a virtual square (a virtual square with two neighboring blue dots and two neighboring red dots) (Figs. 9.8 and 11b); 
one of the second pixels (the blue dots) separated from one of the first pixels (the green dots) and overlapping with a first vertex (the center of the top, left blue dot; Fig. 11b) of the virtual square (Figs. 9.8 and 11b); 
one of the third pixels (the red dots) separated from one of the first pixels (the green dots) and the second pixel (the blue dot), the third pixel (the red dot) and overlapping with a second vertex (the center of the bottom, right dot; Fig. 11b) of the virtual square adjacent to the first vertex (the center of the top, left blue dot; Fig. 11b) (Figs. 9.8 and 11b); 
wherein a shortest distance between the one of the first pixels (the green dots) and the one of the second pixels (the blue dots) as well as a shortest distance between the one of the first pixels (the green dots) and the one of the third pixels (the red dots) is a same first length (a width of a gap) (Fig. 11b); 
wherein the first length (the width of the gap) is smaller than a shortest distance (a diagonal of the crossing gaps) between the one of the first pixels (the green dots) and an adjacent one of the first pixels (the bottom, left green dot) (Fig. 11b); 
wherein the one of the second pixels (the blue dots) has a larger area than that of the one of the first pixels (the green dots) and that of the one of the third pixels (the red dots) (Fig. 11b); and 
wherein the one of the first pixels (the green dots) has a convex shape such that a line bisecting the one of the first pixels along its long axis (a horizontal axis) has a greater length than a line bisecting the one of the first pixels along its short axis (a vertical axis) (Fig. 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 12, Phan teaches 
wherein the one of the first pixels (the green dots) has a different shape than the one of the second pixels (the blue dots) (Fig. 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 13, Phan teaches 
wherein the one of the first pixels (the green dots) has a different shape than the one of the third pixels (the red dots) (Fig. 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 15, Phan teaches 
wherein the one of the second pixels (the blue dots) and the one of the third pixels (the red dots) are four-sided polygons (Fig. 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 19, Phan teaches 
wherein the first pixels include an organic emission layer (by inherency of OLED display) for emitting green light (green), the second pixels include an organic emission layer (by inherency of OLED display) for emitting blue light (blue), and the third pixels include an organic emission layer (by inherency of OLED display) for emitting red light (red) (Figs. 9.8 and 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 20, Phan teaches 
wherein the first length (the width of the gap) is smaller than a shortest distance (a diagonal of the crossing gaps) between the one of the second pixels (the blue dots) and the one of the third pixels (the red dots) (Fig. 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 21, Phan teaches 
wherein the one of the first pixels (the green dots) has a different shape than the one of the second pixels (the blue dots) (Fig. 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 22, Phan teaches 
wherein the one of the first pixels (the green dots) has a different shape than the one of the third pixels (the red dots) (Fig. 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 24, Phan teaches 
wherein the one of the second pixels (the blue dots) and the one of the third pixels (the red dots) are four-sided polygons (Fig. 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

Conclusion

13.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi (U.S. Pub. No. US 2016/0124557 A1) is cited to teach a touch panel integrated organic light emitting display apparatus provided with a touch panel capable of enhancing an ambient contrast ratio or the organic light emitting display apparatus.


Inquiry
14.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691